IN THE SUPREME COURT OF MISSISSIPPI
                                     NO. 97-CA-00426-SCT
KATHY LYNN COOK
v.
STEPHEN C. COOK

DATE OF JUDGMENT:                                   08/06/96
TRIAL JUDGE:                                        HON. FRANKLIN C. McKENZIE, JR.
COURT FROM WHICH APPEALED:                          JONES COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:                            JAMES R. HAYDEN
                                                    SCOTT J. SCHWARTZ
ATTORNEY FOR APPELLEE:                              LESTER CLARK, JR.
NATURE OF THE CASE:                                 CIVIL - DOMESTIC RELATIONS
DISPOSITION:                                        REVERSED AND REMANDED - 12/17/98
MOTION FOR REHEARING FILED:
MANDATE ISSUED:                                     1/7/99




      BEFORE SULLIVAN, P.J., BANKS AND ROBERTS, JJ.


      SULLIVAN, PRESIDING JUSTICE, FOR THE COURT:




¶1. This is an appeal from a judgment of divorce in the case of Stephen and Kathy Cook. After each filing
separate divorce complaints, on July 10, 1996, the Cooks filed a joint motion for the court to grant a
divorce on grounds of irreconcilable differences. Therein, the parties agreed that Mrs. Cook would have
custody of the children. They submitted the following issues to the court for determination: a) child support,
b) alimony, c) distribution of marital property, d) visitation, e) allocation of marital debts, and f) attorney's
fees and court costs. On July 10, during trial, the parties made an ore tenus motion to modify the consent
agreement. Mr. Cook's attorney, Tucker Buchanan, dictated the agreement into the record. The parties
agreed that Mr. Cook would pay Mrs. Cook $550 per month in child support, maintain medical insurance
for the children, and pay any non-covered medical, dental, and optometric expenses on behalf of the
children. He also agreed to assume the parties' debts and pay Mrs. Cook $300 per month for the next ten
months. Mrs. Cook agreed to quit claim her interest in the marital home to Mr. Cook, and vacate the
premises by January 15, 1997. Each party agreed to keep the personal property in his/her possession, with
the exception of half of the family photos in Mrs. Cook's possession, which she agreed to turn over to Mr.
Cook. By the parties' agreement, Mr. Cook would also receive an oil painting of the house and the heater
purchased by the couple in the fall which had not yet been installed. The only remaining issue for the court
to determine was the terms and conditions of visitation.

¶2. After hearing testimony limited to the issue of visitation, Judge McKenzie ordered that the parties would
be granted a divorce upon grounds of irreconcilable differences as stipulated in their consent agreement. He
stated that the divorce decree would incorporate the modifications to the consent agreement as dictated into
the record. The judge further ordered that testifying psychologist Dr. Charlotte Rahaim's recommendations
regarding visitation would be incorporated into the final decree. In the Final Judgment of Divorce, Judge
McKenzie set out the terms of the consent agreement as described above. He also specified that Mr. Cook
would be entitled to visitation with the children on the third weekend of each month from Friday at 5:00
p.m. until Sunday at 6:00 p.m. beginning on July 19, 1996.

¶3. Mrs. Cook appeals to this Court, and assigns as error the trial court's award of an irreconcilable
differences divorce without a written consent agreement from the parties or court adjudication on the issues
of property distribution and alimony. "The chancellor's decree of divorce will not be reversed unless it is
manifestly wrong as to law or fact." Benson v. Benson, 608 So. 2d 709, 710-11 (Miss. 1992). Finding
that the trial court manifestly erred in failing to address the issue of alimony in the judgment of divorce and in
allowing the parties to amend their consent agreement orally, we reverse the decision of the chancellor and
remand this case to the Jones County Chancery Court for further proceedings consistent with this opinion.

                                       STATEMENT OF THE LAW

                                                        I.

 THE CHANCELLOR WAS MANIFESTLY IN ERROR BY GRANTING THE PARTIES A
   DIVORCE ON THE GROUNDS OF IRRECONCILABLE DIFFERENCES WITHOUT
 HAVING FIRST RECEIVED A WRITTEN PROPERTY SETTLEMENT AGREEMENT OR
WITHOUT ADJUDICATING ALL OF THE PROPERTY RIGHTS RAISED BY THE PARTIES
                        UPON THEIR PLEADINGS.

¶4. The statute governing an award of divorce on grounds of irreconcilable differences, § 93-5-2, states in
relevant part:

      If the parties provide by written agreement for the custody and maintenance of any children of that
      marriage and for the settlement of any property rights between the parties and the court finds that
      such provisions are adequate and sufficient, the agreement may be incorporated in the judgment, and
      such judgment may be modified as other judgments for divorce.

Miss. Code Ann. § 93-5-2(2) (1994) (emphasis added). The parties may in the alternative consent to a
divorce on grounds of irreconcilable differences and submit to the court any unresolved issues of child
custody and maintenance or distribution of marital property. Miss. Code Ann. § 93-5-2(3) (1994).

      The parties must do more, however, than implicitly consent to a divorce on the ground of
      irreconcilable differences and raise issues in their pleadings. The additional statutory requirements for
      a valid mutual consent are listed as follows:

      (1) The consent must be in writing and signed personally by both parties;
     (2) The consent must state that the parties voluntarily consent to permit the court to decide the issues
     upon which the parties cannot agree;

     (3) The consent must specifically set forth the issues upon which the parties are unable to agree; and

     (4) The consent must state that the parties understand that the decision of the court shall be a binding
     and lawful judgment.

Massingill v. Massingill, 594 So. 2d 1173, 1177 (Miss. 1992).

     No divorce shall be granted pursuant to this subsection until all matters involving custody and
     maintenance of any child of that marriage and property rights between the parties raised by the
     pleadings have been either adjudicated by the court or agreed upon by the parties and found to be
     adequate and sufficient by the court and included in the judgment of divorce.

Miss. Code Ann. § 93-5-2(3) (1994).

¶5. Under the terms of the parties' oral agreement, Mr. Cook was required to pay Mrs. Cook $300 per
month for the next ten months and assume the parties' debts. These two items were discussed by Mr.
Buchanan under "section B" of the consent agreement, which read, "(b) The alimony, if any, to be paid by
either party or the use and possession of real or personal property to be granted as alimony." However, it
not being clear enough from the record that the $300 per month payment was intended by the court and the
parties to constitute alimony, we are compelled to remand this case for the purpose of conclusively deciding
what if any alimony is to be paid in this case.

¶6. The next issue presented is whether the parties' oral agreement, as dictated into the record by Mr.
Buchanan and incorporated into the divorce judgment, met the statutory requirements to modify the parties'
consent agreement. We have never specifically addressed whether a written consent agreement under § 93-
5-2 may be modified orally rather than by written agreement. However, we have held that the statutory
dictates for an award of divorce on grounds of irreconcilable differences must be "strictly followed."
Massingill v. Massingill, 594 So. 2d 1173, 1178 (Miss. 1992) (quoting Kergosien v. Kergosien, 471
So. 2d 1206, 1210 (Miss. 1985)). In Massingill, we found that the chancellor erred in awarding a divorce
on grounds of irreconcilable differences based solely upon the pleadings filed by the parties and without a
written consent agreement, particularly because the parties each denied that the other was entitled to an
irreconcilable differences divorce in the pleadings. Id. Although the amendment to § 93-5-2 (allowing for
an irreconcilable differences divorce with a written consent agreement) did not become effective until after
the parties in Massingill had filed their pleadings, we held that the parties could have met the statutory
requirements by filing an amendment to the pleadings. Id. "Moreover, it is conceivable the required 'mutual
consent in writing' could have been accomplished by written stipulation, written agreement, or by some
other viable means either prior to or during the last appearance before the chancellor." Id.

¶7. Mr. Cook contends that the practice followed by the parties and the trial court in this case amounts to
"some other viable means" of satisfying the statutory requirements of filing a consent agreement under § 93-
5-2. However, we find nothing in § 93-5-2 or the case law interpreting the statute indicating that an oral
agreement by the parties is sufficient to satisfy its requirements. To the contrary, the plain language of the
statute dictates that the consent agreement be written and signed by both parties. Miss. Code Ann. § 93-5-
2(3) (1994). "These elements are required by statute. It must be emphasized that the language of the statute
is framed in mandatory rather than permissive terms." Gardner v. Gardner, 618 So. 2d 108, 113 (Miss.
1993). Furthermore, both alternatives set out in Massingill for meeting the statutory guidelines involve
written documents, not oral modifications. Massingill, 594 So.2d at 1178. Because the parties failed to
follow the statutory requirements for entering a consent agreement in this case, we find that the chancellor
was manifestly wrong in awarding a divorce upon grounds of irreconcilable differences.

                                              CONCLUSION

¶8. With no written consent agreement or adjudication by the trial court on the property issues submitted to
the court for determination, we find that the chancellor's award of divorce upon grounds of irreconcilable
differences amounts to manifest error.

¶9. REVERSED AND REMANDED.

PRATHER, C.J., PITTMAN, P.J., BANKS, McRAE, ROBERTS, SMITH, MILLS AND
WALLER, JJ., CONCUR.